*990SENTENCIA
) — I
El 6 de agosto de 1992, Edwin Hernández Torres y Aída Carreras Coello, por sí y en representación de su sociedad de gananciales, demandaron a José Padilla Morales, su es-posa y la sociedad de gananciales, por incumplimiento de contrato más daños y perjuicios.(1)
El 27 de agosto de 1992, Juan Sotomayor Ruiz demandó para el cobro de dinero a Padilla Morales y la corporación Restaurant El Gijonés, Inc. Por estar ambos pleitos ínti-mamente relacionados, previa solicitud, fueron conso-lidados.
Luego de la vista en su fondo, el ilustrado Tribunal de Instancia, Sala de San Juan (Hon. José E. Broco Oliveras, Juez), condenó al demandado Padilla Morales a satisfacer con veinticuatro mil dólares ($24,000) a Sotomayor Ruiz, más intereses legales, más tres mil dólares ($3,000) por honorarios de abogado. Además, lo condenó a pagar veinti-cinco mil dólares ($25,000) a Hernández Torres y Carreras Coello, más tres mil dólares ($3,000) invertidos en un ne-gocio y tres mil dólares ($3,000) en honorarios de abogado.
Esta sentencia estuvo fundamentada en la demostra-ción de los hechos, que se remontan al 1ro de abril de 1992, fecha cuando Padilla Morales, en representación de la cor-poración Restaurant El Gijonés (en adelante El Gijonés), compró a Sotomayor Ruiz el negocio Cafetería Restaurant Tu Casa por treinta y cinco mil dólares ($35,000).(2) En el contrato de compraventa se acordó que El Gijonés pagaría cinco mil dólares ($5,000) al firmarse el contrato y cinco mil dólares ($5,000) dentro de los treinta (30) o cuarenta y cinco (45) días desde su otorgamiento y veinticinco (25) pa-*991gos mensuales de mil dólares ($1,000) hasta totalizar los treinta y cinco mil dólares ($35,000) pactados. Los veinti-cinco mil dólares ($25,000) aplazados fueron garantizados por un pagaré suscrito por Padilla Morales, en representa-ción de El Gijonés. Este establecía que su incumplimiento conllevaría que el acreedor podía declararlo vencido y pro-ceder a cobrarlo. El Gijonés incumplió; sólo pagó once mil dólares ($11,000).
El 3 de junio de 1992, previa autorización de su Junta de Directores, El Gijonés vendió el Restaurant Tu Casa a su Presidente, Padilla Morales, asumiendo éste, en su ca-rácter personal, la deuda con Sotomayor Ruiz. Al hacerlo, la Junta de Directores indicó que Padilla Morales había aportado para la compraventa los once mil dólares ($11,000) antes referidos, en calidad de préstamo a El Gijonés.
El 15 de junio de 1992, Padilla Morales vendió a Edwin Hernández Torres y Aida Carreras Coello el Restaurant Tu Casa, por el precio de cincuenta mil dólares ($50,000), de los cuales los compradores pagaron veinticinco mil dólares ($25,000) el día del contrato y acordaron que pagarían el remanente en mensualidades de mil dólares ($1,000) hasta su saldo total. (3) También acordaron que los compradores Hernández-Carreras no asumirían cuentas a cobrar ni cuentas a pagar de clase alguna. Padilla Morales no les informó de la deuda que tenía con Sotomayor Ruiz, y nunca los reunió.
Hernández Torres otorgó un contrato de arrendamiento por diez (10) años con el dueño del inmueble donde se ubica el negocio. Tomó posesión del negocio y, luego de invertir aproximadamente tres mil dólares ($3,000) para acondicio-narlo, comenzó a operarlo. Poco después, a mediados de julio, recibió una llamada de la Sra. Luisa Ruiz, madre de Sotomayor Ruiz, quien le informó sobre la deuda y otros *992aspectos del negocio original realizado entre Padilla Mora-les y Sotomayor Ruiz. Tras varias gestiones infructuosas, Hernández Torres logró comunicarse con Padilla Morales y le informó de lo sucedido.
Padilla Morales le indicó a Hernández Torres que conti-nuara pagándole la deuda y, además, que pagara los vein-ticuatro mil dólares ($24,000) adeudados a Sotomayor Ruiz. Insatisfecho, Hernández Torres entregó el negocio y demandó a Padilla Morales por incumplimiento de con-trato, más daños y perjuicios. Padilla Morales dejó de pa-gar la deuda a Sotomayor Ruiz, quien a su vez lo demandó.
No conforme con la sentencia antes aludida, Padilla Morales acudió ante nos.(4)
HH J — i
A los fines de simplificar la discusión, procedemos a con-siderar los errores uno (1) y tres (3) conjuntamente, por ambos atender el aspecto del cumplimiento de los contra-tos suscritos por las partes.(5)
Padilla Morales argumenta, en su primer señalamiento, que incidió el tribunal al no determinar que Hernández Torres incumplió los términos del contrato. De igual forma, *993en su tercer señalamiento, cuestiona la conclusión de que fue él quien lo incumplió. No tiene razón.
Los hechos probados revelan que en el primer contrato de compraventa otorgado entre Padilla Morales y Sotoma-yor Ruiz éste se obligó a entregarle el negocio el Restaurant Tu Casa. Padilla Morales pagaría, como precio total, treinta y cinco mil dólares ($35,000). Padilla Morales, a través de su propio testimonio, admitió la existencia de esa deuda con Sotomayor Ruiz. Aceptó, además, que dejó de satisfacer los mil dólares ($1,000) mensuales estipulados.
También la prueba refleja que, pocos días después, Padilla Morales suscribió un segundo contrato y le vendió a Hernández Torres el negocio. Fue un contrato válido.(6) Padilla Morales se obligó a entregar el Restaurant Tu Casa y Hernández Torres pagaría como único precio cincuenta mil dólares ($50,000). El ilustrado tribunal sentenciador es-timó que Padilla Morales también incumplió al no infor-mar a Hernández Torres y luego exigirle el pago de la deuda que tenía con Sotomayor Ruiz, además del pago de la deuda contraída con él.
Correctamente concluyó el tribunal que esa conducta es-taba reñida con el estado de derecho prevaleciente en cuanto al cumplimiento de las obligaciones y, más aún, del principio rector de buena fe que debe imperar entre los contratantes. No cabe duda de que la pretensión de Padilla Morales de intentar variar unilateralmente los términos originales del contrato de compraventa —al exigirle a Her-nández Torres asumir la deuda que tenía con Sotomayor *994Ruiz— constituyó un incumplimiento sustancial, pues afectaba el precio pactado. Esa exigencia alteró el precio, elemento esencial del contrato; ya no eran cincuenta mil dólares ($50,000), según pactado, sino setenta y cuatro mil dólares ($74,000).
Coincidimos con el foro de instancia en cuanto a que la conducta unilateral de Padilla Morales, de obviar los tér-minos del contrato y alterar el precio, choca con nuestro ordenamiento. Éste establece que “la validez y el cumpli-miento de los contratos no puede dejarse al arbitrio de uno de los contratantes”. Art. 1208 del Código Civil, 31 L.P.R.A. see. 3373.
El contrato bilateral entre Padilla Morales y Hernández Torres tenía entre sus prestaciones esenciales la entrega del negocio el Restaurant Tu Casa y, de otra parte, el pago únicamente de cincuenta mil dólares ($50,000). Padilla Morales cumplió inicialmente con su prestación al entre-gar el negocio a Hernández Torres; éste, a su vez, con el pago del precio convenido hasta que Padilla Morales insis-tió en alterarlo al requerirle veinticuatro mil dólares ($24,000) más.
Hernández Torres podía válidamente negarse a asumir dicha deuda, como en efecto lo hizo, y optar por continuar pagando lo que originalmente se obligó, o dar por resuelto el contrato.
El Art. 1077 del Código Civil, 31 L.P.R.A. see. 3052, dis-pone, en lo pertinente, que “la facultad de resolver las obli-gaciones se entiende implícita en las recíprocas, para el caso de que uno de los obligados no cumpliere lo que le incumbe. El perjudicado podrá escoger entre exigir el cum-plimiento o la resolución de la obligación, con el resarci-miento de daños y abono de intereses en ambos casos”. Así que un contrato válido y efectivo se puede resolver cuando una de las partes no cumple con su obligación principal. Esta acción resolutoria, según Diez-Picazo “es más una medida de protección del interés del contratante cumpli-dor, permitiéndole desligarse, que una medida de sanción *995del incumplimiento”. L. Diez-Picazo, Fundamentos del De-recho Civil Patrimonial, 2da ed., Madrid, Ed. Tecnos, 1983, Yol. 1, pág. 857. No incidió el tribunal de instancia.
hH hH h-i
En su segundo señalamiento de error, Padilla Morales alega que objetó oportunamente el testimonio de Hernán-dez Torres por ser novel, versar sobre un aspecto no in-cluido en la demanda ni en la teoría en la conferencia 'con antelación al juicio. Además, sostiene que la mejor eviden-cia sobre los términos del contrato era su texto, no dicho testimonio (prueba extrínseca).
El testimonio aludido estableció la exigencia y el re-clamo de Padilla Morales a Hernández Torres de que éste pagara su deuda y la de Sotomayor Ruiz. No se cometió el error.
La Regla 4 de Evidencia, 32 L.P.R.A. Ap. IV, dispone que sólo se dejará sin efecto una determinación errónea de ad-misión de evidencia si dicha determinación fue objetada oportuna y correctamente por la parte perjudicada por la admisión, y si ésta fue factor decisivo o sustancial en la sentencia cuya revocación se haya solicitado.
Un análisis cuidadoso de los autos, en particular de la exposición narrativa de la prueba, refleja que al momento de vertirse dicho testimonio, no hubo objeción oportuna al-guna por paite de Padilla Morales.(7) Fue posteriormente, en el redirecto al señor Hernández Torres que, por primera vez, se objetan expresiones referentes a la exigencia de Padilla Morales a Hernández Torres de que éste asumiera la deuda. Dicha materia había sido ampliamente presentada *996durante el directo a Hernández Torres sin que se objetara.(8) No se cumplió con el primer requisito de la ci-tada Regla 4.
Además, el testimonio de Hernández Torres —que fue objetado tardíamente— no fue el único factor que obró en el ánimo del tribunal al determinar que sí ocurrió tal exi-gencia y, por ende, el .incumplimiento contractual. De la *997exposición narrativa surge que, en repetidas ocasiones, Padilla Morales declaró y sostuvo que le había exigido a Hernández Torres asumir la deuda.(9)
*998Ahora bien, aún considerando que el testimonio fue ob-jetado oportunamente y que constituyó un factor decisivo en la decisión del tribunal, concluimos que éste era admisible. Nos explicamos. La Regla 69(B) de Evidencia, 32 L.P.R.A. Ap. IV, establece que ante un convenio en el que se hayan incluido todos los términos y las condiciones *999que constituyen la verdadera y última intención de las par-tes, no se admitirá evidencia extrínseca a su contenido, a menos que se alegue una equivocación o imperfección o cuando la validez del convenio esté en controversia. La re-gla no tiene el efecto de excluir otra evidencia de circuns-tancias según las cuales fue hecho el contrato o con las cuales se relacione. Tampoco excluye prueba tendente a es-tablecer ilegalidad o fraude en el convenio.
Reiteramos. No estamos ante una mera cuestión eviden-ciaría, sino ante una importante norma de derecho sustan tivo, como parte de la teoría general de las obligaciones y *1000los contratos.(10) Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); Chaves v. Coop. de Crédito de Isabela, 103 D.P.R. 892, 894 (1975).
Por otro lado, “[la] aplicación de la regla tiene como pre-misa que un convenio, oral o escrito, sea integrado, es de-cir, incluye todos los términos y condiciones que constitu-yen la verdadera y última intención de la partes”. (Enfasis suprimido.) E.L. Chiesa, Practica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1979, Vol. I, Cap. IX, pág. 474. Basta que no se trate de la última intención de las partes para que no sea aplicable la regla.
El tribunal de instancia confirió entero crédito a la prueba de que Padilla Morales intentó alterar los términos del convenio; por lo tanto, era admisible evidencia ten-dente a establecer la verdadera intención de las partes. Del mismo modo que el Código Civil permite que se modifiquen convenios a través de acuerdos (orales o escritos) posterio-res, la regla de evidencia extrínseca no es obstáculo para la presentación de prueba que acredite tales modificaciones, o en igual sentido las desacredite. Chiesa, op. cit, pág. 475. Esa fue la situación en el caso de autos: se permitió prueba tendente a establecer la verdadera intención de las partes, específicamente, que el precio era de cincuenta mil dólares ($50,000) no de setenta y cuatro mil dólares ($74,000) como pretendió Padilla Morales. Era admisible el testimonio de Hernández Torres sobre este extremo.
*1001IV
Finalmente, el cuarto señalamiento de error no amerita mucha discusión. No alteraremos la determinación de te-meridad y los honorarios de abogado. La Regla 44.1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, establece que cuando la parte ha sido temeraria o frívola, el tribunal deberá im-ponerle una suma razonable en concepto de honorarios de abogado. González v. The Commonwealth Ins. Co., 140 D.P.R. 673 (1996); Vega v. Luna Torres, 126 D.P.R. 370 (1990); Hawayek v. A.F.F., 123 D.P.R. 526 (1989); Santos Bermúdez v. Texaco P.R., Inc., 123 D.P.R. 351 (1989); Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713 (1987); Raoca Plumbing v. Trans World, 114 D.P.R. 464 (1983); Montañez Cruz v. Metropolitan Const. Corp., 87 D.P.R. 38 (1962).
Por los fundamentos expuestos, se confirma la sentencia.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario del Tribunal Supremo. El Juez Asociado Señor Re-bollo López emitió una opinión concurrente. La Juez Aso-ciada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Presidente Señor Andréu Gar-cía disintió sin opinión escrita. El Juez Asociado Señor Hernández Denton disintió por entender improcedente la acción resolutoria, ya que de los hechos no se desprende que hubo incumplimiento de contrato.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo

— O —

 La demanda original se enmendó el 25 de noviembre de 1992 y fue contes-tada por los demandados el 28 de septiembre de 1992.


j2) El Restaurant El Gijonés estuvo inactivo por espacio de dos (2) años y Padilla Morales utilizó la entidad corporativa para realizar la compraventa.


 Padilla Morales alegó que dicha compraventa se llevó a cabo en virtud del poder conferídole mediante una resolución de la corporación Restaurant El Gijonés. En estos dos (2) negocios, Padilla Morales obtuvo una ganancia de quince mil dólares ($15,000).


 Discute los señalamientos siguientes:
“1. Cometió grave error de derecho el Tribunal sentenciador al no determinar que la parte recurrida incumplió con los términos del contrato, que ésta otorgó con el recurrente y por consiguiente, condenarlo al pago del valor del mismo.
“2. Cometió grave error de derecho el Tribunal sentenciador al no eliminar y utilizar en su sentencia como prueba, parte del testimonio del recurrido Edwin Her-nández a pesar del mismo haber sido objetado oportunamente por la representación legal del recurrente por los fundamentos que dicho testimonio era novel, no conte-nido en las alegaciones de la demanda ni tampoco como teoría en la conferencia con antelación al juicio y que la mejor evidencia sobre los términos del contrato lo era el propio documento (contrato) el cual estaba disponible y admitido como evidencia.
“3. Cometió grave error de derecho el Tribunal sentenciador al concluir que fue la parte recurrente la que había incumplido los términos del contrato otorgado entre el recurrente y los recurridos por ser dicha determinación contraria a la prueba presentada.
“4. Cometió grave error de derecho el Tribunal sentenciador al imponerle ho-norarios de abogado a la parte recurrente.” Petición de revisión, págs. 6-7.


 Sabido es que un contrato existe desde que una o varias personas consienten en obligarse, respecto de otra u otras, a dar alguna cosa o prestar algún servicio. Art. 1206 del Código Civil, 31 L.P.R.A. see. 3371. Toda obligación que nace de un contrato *993tiene fuerza de ley entre los contratantes, quienes deben cumplirla al tenor de éste. Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994. Una voluntad así vertida, es la ley entre las partes. Ganadería Esperanza, Inc. v. Vda. de Castañer, 108 D.P.R. 400, 414 (1979); Casanova v. P.R.-Amer Ins. Co., 106 D.P.R. 689 (1978); Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149 (1976); Clausells v. Salas, 51 D.P.R. 89 (1937).


 Los requisitos para su validez suponen el consentimiento de los contratantes; objeto cierto y la causa de la obligación establecida. Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391. Véanse: J. Castán Tobeñas, Derecho Civil español, común y foral, 13ra ed., Madrid, Ed. Reus, 1983, T. 3, págs. 506-507; J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. I, pág. 40 y ss. Véanse, además: Col. Int. Sek P.R., Inc. v. Escribá, 135 D.P.R. 647 (1994); Reyes v. Jusino, 116 D.P.R. 275 (1985); González Rodríguez v. Fomento, 38 D.P.R. 556 (1928).


 Interrogatorio directo a Hernández Torres:
Lo encontré una vez en la acera y le dije mira me está pasando esto, tú me entregas el dinero para atrás y yo te entrego el negocio. El demandado me dijo, tú arreglas con la señora Ruiz, y hay un señor que viene de Estados Unidos que le interesa el negocio, véndeselo a él y conmigo no hay problemas. Yo le dije, no, no, vamos a dejar esto claro, tu me entregas mi dinero, tú le pagas a la señora y luego hablamos. El señor demandado se trancó y me dijo: no, no, no. Tu [sic] hablas con la señora y vendes el negocio pa’lante, yo le dije al demandado, esto no fue lo que usted acordó conmigo, vamos a dejarlo ahí, y contraté los servicios del Ledo. Prieto.
*996“Abogado de co-demandante [sic]:
“¿Cuando usted adquirió el negocio, para efectos suyos qué era lo que usted estaba comprando?
“Sr. Hernández Torres:
“Lo que vi en el periódico fue un negocio equipado. El negocio y el equipo.
“Abogado de co-demandante [sic]:
“Cuando usted le dice al demandado que la señora Laura Ruiz lo está llamando a usted, ¿qué quería el demandado que usted hiciera?
“Sr. Hernández Torres:
“Que le pagara a la Sra. Ruiz los $25,000.00 y que le siguiera pagando el con-trato que tenía con Padilla.
“Abogado de co-demandante [sic]:
“Le pregunto, que le pagará a quién los $25,000.00.
“Sr. Hernández Torres:
“$25,000.00 ... se los pagará a la Sra. Laura Ruiz.
“A preguntas del abogado del co-demandante [sic], Hernández Torres contestó:
“Sobre los $25,000.00 que se debían en el contrato, el demandado me dijo que se los pagará él mismo (el demandado). Ya yo había dado $25,000.00, y $25,000.00 que le tenía que seguir pagando en un Pagaré... La compraventa que yo suscribí en el contrato era de $50,000.00. Además de tratar de comunicarme con el demandado para resolver este problema, también entiendo que se le escribió una carta a el demandado, que se la llevé yo personalmente a su oficina. Yo intenté de comunicarme con el demandado más de cinco veces, y no lo conseguí, excepto cuando lo encontré en la calle y hablé con él.
“Abogado de co-demandante [sic]:
“Le pregunto, cuántas veces usted trató de comunicarse con el demandado cuando usted leyó el clasificado en el periódico que vendía el negocio.
“Ledo. Rafael Sánchez Hernández:
“Vuestro honor, tenemos objeción. Y[a] eso fue contestado...
“Hon. Juez Broceo:
“Se permite.
“Sr. Hernández Torres:
‘Yo diría como dos veces, máximo.” E.N.P., págs. 46 — 48.


 Re-directo, Hernández Torres [sic]:
“A preguntafs] de abogado de co-demandante [sic], el señor Hernández Torres testificó:
“Que lo que le motivó a rescindir el contrato fue que la señora Laura Ruiz me llamó y me dijo que el demandado no me podía vender el negocio. Entonces yo traté de comunicarme con el demandado, y cuando le conseguí éste me dijo que le pagara $25,000.00 a doña Laura Ruiz o que lo vendiera y que le pagara también los $1,000.00 mensuales.
“(OBJECIÓN DEL LODO. RAFAEL SANCHEZ HERNANDEZ, PUES NO ALE-GARON EN LA DEMANDA ESAS CUESTIONES ). El Hon. Juez Broceo indicó que si el propósito no era enmendar las alegaciones de la demanda, entonces se permitía esa línea de interrogatorio.
“Abogado de co-demandante [sic]:
*997“¿Y qué le dijo la señora Laura Ruiz que iba hacer?
“Ledo. Rafael Sánchez Hernández:
“Tenemos objeción, eso es hearsay.
“Abogado de co-demandante [sic]:
“No tenemos más preguntas.” E.N.P., pág.55.


 Testimonio de Padilla Morales:
“¿Por qué no lo debe usted?
“Demandado José Padilla Morales:
“Porque yo vendí el negocio, y entonces la persona a que le vendía, él asumió la deuda...
“Abogado de co-demandante [sic]:
“Le pregunto a usted, ... su Señoría me permite, porque yo este contrato, el original no lo tengo.... porque está estipulado también.
“Abogado de co-demandado [sic]:
"Le pregunto, usted no cree ... que si usted le iba a ganar $25,000.00 en efectivo al momento de la compra, tres meses después, que el señor Sotomayor le dijera, pero mire, págame a mi entonces, coja usted los 50.
“Demandado José Padilla Morales:
“La deuda de él no había que pagarla. La deuda de él era para pagar $1,000.00 mensuales.
“Abogado de co-demandante [sic]:
“Ah. O sea, que lo que usted quería hacer era que con lo que Edwin le iba a deber a usted ... coger los $1,000.00 de Don Edwin y pagárselos a Sotomayor. Ese era el negocio, verdad.
“Demandado José Padilla Morales:
“El asumió la deuda.
“Abogado de co-demandante [sic]:
“¿Quién asumió la deuda?
“Demandado José Padilla Morales:
“El señor, este,...
“Abogado co-demandante [sic]:
“¿Hernández?
“Demandado José Padilla Morales:
“Hernández.
Abogado co-demandante [sic]:
“Le pregunto si ellos alguna vez se reunieron, los tres, usted y ellos dos que están ahí.
“Demandado José Padilla Morales:
“No.
Abogado de demandante:
“Verdad. Okey. O sea, que hasta el momento, en ese contrato no dice que elseñor Hernández le debe al Sr. Sotomayor. Léalo, léalo, y dígame dónde dice que el señor Hernández le va a pagar a Sotomayor.
“Demandado José Padilla Morales:
“Este no. Este fue cuando yo compré.
“Abogado de co-demandante [sic]:
“En el exhibit 2, perdone entonces.
“Demandado José Padilla Morales:
“En este dice, cuánto dio de pronto y que asumió la deuda que yo le debía.
*998“Abogado de co-demandante [sic]:
“¿Dónde lo dice? Búsquemelo, si es tan amable, Don José.
“Demandado José Padilla Morales:
“El precio de compraventa serán las siguientes... $25,000.00 en la firma del presente otorgamiento y el restante mediante asunción de lo adeudado, pagando la suma de $1,000.00 mensuales sin intereses hasta terminar...
“Abogado de co-demandante [sic]:
“¿Dónde dice Sotomayor ahí?
Abogado de co-demandante [sic]:
“¿Dónde dice que el señor Hernández le va a pagar a Sotomayor?
“Abogado de co-demandante [sic]:
“No, no, no ¿Le pregunté, que dónde lo dice ahí?
“Demandado José Padilla Morales:
“Ahí no lo dice.
“Abogado de co-demandante [sic]:
“Okey. Léase la próxima cláusula, la cuarta.
“Demandado José Padilla Morales:
“El comprador no asumirá cuentas a pagar y cuentas a cobrar de clase alguna.
“Abogado de co-demandante [sic]:
“Cuentas a pagar y a cobrar de clase alguna.
“Demandado José Padilla Morales:
“...de mercancía.
“Abogado de co-demandante [sic]:
“Ah, ¿lo dice ahí?
“Demandado José Padilla Morales:
“Si, bueno. Es de mercancía, y las deudas de agua, luz y esas cosas. O sea, de éstas no iba a asumir. Iba a asumir nada más que estas de $5,000.00 pesos.
“Abogado de co-demandante:
“Le pregunto, por qué eso ... o sea, usted se lo dijo al señor Hernández.
“Demandado José Padilla Morales:
“(No se entiende).
“Abogado de co-demandante [sic]:
“El está aquí presente. El señor Hernández está aquí, y lo está demandado a usted ... Pero usted le dijo que iba a asumir esa deuda, que aunque no estaba en este contrato iba a asumir la deuda de Sotomayor.
“Demandado José Padilla Morales:
“Exactamente. Se le dijo, y se lo admitió también al abogado.
“A preguntas de abogado de co-demandante [sic], el demandado contestó:
“Yo quedé a deber ese dinero, los primeros $5,000.00, y los ... se empezaban a pagar después de 30 a 45 días después. La señora venía constantemente a cobrar.Pues yo se los pagué, también, yo se los cobro a él, no hay problema, porque él asumió la deuda.
“Abogado de co-demandante [sic]:
“Dígame si es cierto o no que para efectuar ese negocio usted no le dijo nada a ninguno de los dos (2) (Sotomayor ni a Hernández).
“Demandado:
*999“A Hernández yo se lo dije, pero a Sotomayor no se lo dije. Se lo dije a la mamá de Sotomayor.
“Abogado de co-demandante [sic]:
“Por qué no le pagó a Sotomayor.
“Demandado:
“No es entendible. Asumió la deuda mía, el Sr. Hernández. Cuando yo vendo esto, la persona asume la deuda, razón por la cual yo no tenía que pagarle a Sotomayor. En el contrato que yo hice con el señor Hernández, se habla de que él asumió la deuda.
“Ledo. Rafael Sánchez Hernández:
“El abogado de co-demandante, está haciendo repetitivo en las preguntas sobre una interpretación del contrato, sobre lo que dice el contrato. Si el contrato dice o no que el señor Hernández asumió la deuda a pagar a Sotomayor. Mi cliente ya contestó lo que él opina sobre lo que dice el contrato, y se le vuelve a preguntar tres veces sobre lo que él ya contestó.
“Hon. Juez Broceo:
“Sin lugar la objeción.
Abogado:
“¿Dónde dice en el contrato que Hernández asume los $25,000.00?
“Testigo:
“En el mismo contrato.
“A preguntas del Abogado de co-demandante [sic], el demandado contestó:
“El contrato dice que hernández va a asumir la deuda que yo tenía. Yo a él (Hernández) se lo dije de la deuda que yo tenía con el señor Sotomayor, y le dije que El (Hernández) asumía la deuda que yo tenía con Sotomayor.
“Abogado de co-demandante [sic]:
“¿Cuánto usted le entregó o pagó a Sotomayor?, y ¿Cuánto era la deuda que supuestamente asumía Hernández?
“Demandado:
“Yo le entregué a Sotomayor $11,000.00 en total. Hernández asumió la deuda para pagar a Sotomayor por $35,000.00. Son $36,000.00 que finalmente Sotomayor obtendría.
“Abogado de co-demandante [sic]:
“¿Cuánto era el total que se acordó que Sotomayor iba a recibir?
“Demandado:
“El total que Sotomayor iba a recibir cuando finalmente Hernández le pagara la deuda asumida, era un total de $35,000.00. Los mil ($1,000.00) adicionales yo se los adelanté de la ... para yo cobrárselo después a Hernández.” E.N.P., págs. 11 — 21.


 Como tal, “[u]n tribunal apelativo puede considerar aspectos de ‘parole evidence’ [prueba extrínseca] que no fueron traídos a la consideración del tribunal de instancia -o fueron mal presentados-, porque no se trata de admisión o exclusión errónea de evidencia, materia gobernada por las Reglas 4 y 5 de Evidencia. Los tribunales de instancia o apelativos pueden considerar motu proprio el derecho sus-tantivo, independientemente de los planteamientos (o ausencia de ellos) de las partes”. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1979, Vol. I, Cap. IX, pág. 477.